Order, Family Court, New York County (Sara Schechter, J.), entered on or about July 16, 1996, which, upon a fact-finding determination of abandonment, terminated respondent father’s parental rights and placed the subject child with the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
We agree with Family Court that there was clear and convincing proof of respondent’s abandonment of his daughter for six months prior to the filing of the instant petition on August 16, 1995 (see, Social Services Law § 384-b [4] [b]). Although respondent may not have been aware of the foster parents’ address and may not have been able to reach them by telephone, his incarceration did not prevent him from communicating with the agency (Matter of New York Foundling Hosp. v Consuela G., 221 AD2d 343, lv dismissed 88 NY2d 998).
Respondent’s claim of ineffective assistance of counsel is without merit (see, Matter of Erin G., 139 AD2d 737, 739).
We have considered respondent’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.